number release date date date uil taxpayer_identification_number num form_990 tax_year s ended legend o name of organization a address of organization num employer id num date effective date o a person to contact id number contact numbers ------------------------------------------------------------------------ telephone ----------------- -------------- ------- certified mail dear ----- this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code code because you have not established that you are observing the conditions required to continue exempt status recognition of your exemption from federal_income_tax as an organization described in sec_501 is retroactively revoked to date -------------------------------- our determination was made for the reason that you have failed to produce documents records or other information to establish that you are operated exclusively for one or more exempt purposes set forth in sec_501 or that you were not operated for the benefit of private interests or that a part of your net_earnings did not inure to the benefit of private individuals contributions made to your organization are not deductible under sec_170 of the code furthermore you are required to file federal_income_tax returns on form_1120 for all open years if you decide to contest this determination in court a petition for declaratory_judgment proceeding in the united_states tax_court the united_states court of claims or the united_states district_court for the district of columbia must be filed within days from the date this determination was mailed to you the enclosed publication provides information about filing suit in these courts if you have any questions please contact the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely r c johnson director eo examinations enclosure publication
